Opinion by
Kincheloe, J.
From an inspection of a representative sample^ marked exhibit 1, it was found to consist of the usual type of automobile road map. Though it has some additional text, this text was found not to be of such nature as to be covered by the Canadian Trade-Agreement (T. D. 49752), which is one of the claims in the protest. As the eo nomine provision for maps in paragraph 1410 and T. D. 49753 was found to be more specific than that for articles lithographically printed (paragraph 1406), and that claim being conceded by the Government in its brief, the court held the maps dutiable at 20 percent under paragraph 1410 and T. D. 49753, as claimed. Sheldon v. United States (4 Ct. Cust. Appls. 42, T. D. 33265) noted.